UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 24, 2008 Wayne Savings Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware 0-23433 31-1557791 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 151 N. Market Street, Wooster, Ohio 44691 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (330) 264-5767 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): G Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) G Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) G Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) G Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Directors (b) The Board of Directors of Wayne Savings Bancshares, Inc. (the “Company”), at its meeting on January 24, 2008, accepted the resignation of Kenneth R. Lehman as a director of the Company and its wholly-owned subsidiary Wayne Savings Community Bank (the “Bank”). Mr. Lehman did not have any disagreements with the Company or the Bank and resigned to devote additional time to his other business interests. As previously reported, the Board accepted the resignation of Frederick J. Krum as a director of the Company and the Bank on September 27, 2007 (d)(1)On January 24, 2008, the Board elected Peggy J. Schmitz and Rod C. Steiger as directors to fill the vacancies created by the resignations of Messrs. Krum and Lehman. Ms. Schmitz was appointed to the class of directors whose terms expire in 2010 and Mr. Steiger was appointed to the class of directors whose terms expire in 2009. (d)(2) There was no arrangement or understanding between Ms. Schmitz or Mr. Steiger and any other persons pursuant to which such individuals were selected as a director. (d)(3) Mr. Steiger has been named as chair of the audit committee and has been designated as the audit committee financial expert. (d)(4)None. (d)(5) None. For additional information, reference is made to the Company's press release dated January 24, 2008, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the SEC and shall not be deemed to be "filed" for any purpose except otherwise provided herein. ITEM 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. The following exhibit is filed herewith Exhibit No. Description 99.1 Press Release dated January 24, 2008 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WAYNE SAVINGS BANCSHARES, INC. Date:January 30, 2008 By: /s/ H. Stewart Fitz Gibbon III H. Stewart Fitz Gibbon III Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated January 24, 2008 4
